MEMORANDUM AND ORDER
WEINSTEIN, Chief Judge:
By Memorandum and Order dated August 10, 1983, defendants were directed to implement a detailed plan for improving a state facility for the retarded. Society for Good Will to Retarded Children, Inc. v. Carey, 572 F.Supp. 1300 (E.D.N.Y.1983). The Court of Appeals affirmed in part but vacated the Order and remanded the matter for further consideration. Society for Good Will to Retarded Children, Inc. v. Cuomo, 737 F.2d 1239 (2d Cir.1984).
Defendants, by affidavit of the Commissioner of the New York State Office of Mental Retardation and Developmental Disabilities, have informed this Court that they will voluntarily continue to implement the plan annexed to this Court’s order of August 10, 1983. Defendants have further represented that they will continue to submit written reports to the Court and plaintiffs as ordered in the August 10, 1983 order. In light of the defendants’ representation that they are now implementing and will continue to implement the plan, the issues presented on remand are moot. Los Angeles County v. Davis, 440 U.S. 625, 99 S.Ct. 1379, 59 L.Ed.2d 642 (1979); Natural Resource Defense Council, Inc. v. United States Nuclear Regulatory Commission, 680 F.2d 810 (D.C.Cir.1982).
This Court will visit the Long Island Developmental Center (formerly known as Suffolk Developmental Center) in September of 1985 to observe conditions and defendants’ progress in implementing the plan. The defendants have agreed to allow plaintiffs’ attorneys and an expert to tour the facility prior to the Court’s visit.
If the defendants substantially depart from the implementation of the plan and conditions at the facility violate federal law, plaintiffs may move to reinstate the case.
So ordered.